DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021 and 05/14/2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “user interface’” as amended  in claims 1, 2, 7, 9,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for the claim limitation “user interface,” as amended in claims 1, 2, 7, 9.

Claim Objections
Claims 8-9 are objected to because of the following informalities: 
Claim 8 (line 4), “an evaluation value” should be changed to --the evaluation value--.
Claim 9 (line 3), “a user operation” should be changed to --the user operation--.
Claim 9 (line 4), “a position” should be changed to --the position--.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/911,496 (Amendment filed on 6/30/2021) in view of Onozawa (US 7,324,151). 
Regarding instant application claim 1, copending application claim 1 discloses an imaging apparatus, comprising:
an imager (an imager, copending application claim 1, lines 2-3) configured to capture a subject image formed via an optical system including a focus lens (a focus lens, copending application claim 1, lines 2-3), to generate image data;
a user operation to reduce or increase a distance to a subject to be focused automatically (copending application claim 1, lines 9-13); and
a controller configured to control a focusing operation for adjusting a position of the focus lens along an optical axis in the optical system according to an evaluation value for a focus state (copending application claim 1, lines 4-6), 
in response to the user operation in a case where a first subject and a second subject having a different distance from the imaging apparatus than the first subject are within an autofocus area and the focusing operation automatically focuses on the second subject with the first subject being out of 
 Copending application claim 1 fails to disclose:
a display configured to display an image indicated by the image data;
a user interface configured to receive a user operation to reduce or increase a distance to a subject to be focused automatically
wherein the controller is operable to cause the display to display a graph indicating the evaluation value for the focus state in each position of the focus lens.
However, Onozawa discloses:  
a display (display unit 8, figures 1-3, column 3, line 60 – column 4, line 30) configured to display an image indicated by the image data;
user interface (operation section 9, figure 1, column2, lines 42-67) configured to receive a user operation, and 
wherein the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens (the focusing condition display is shown on the screen of the LCD 82 as a distribution graph, figures 1-3, column 3, line 60 – column 4, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Copending application claim 1 by the teaching of Onozawa in order to let a user to visually recognize a current position of the focus lens corresponds to obtained focus evaluation value (column 3, lines 30-35).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Onozawa (US 7,324,151).
Regarding claim 1, Bruner et al. discloses an imaging apparatus, comprising:
an imager (image sensor 205, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67) configured to capture a subject image formed via an optical system (lens assembly 215, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67) including a focus lens (focus lens included in lens assembly 215, figures 2A-2C, 14, column 3, lines 45-67; column 8, lines 37-67), to generate image data; 
a display (display 1410, figures 1, 14, column 1, lines 35-50; column 8, lines 37-67) configured to display an image indicated by the image data;
user interface (user interface 1415, figures 3, 14, column 4, lines 6-19; column 4 line 46 - column 5, line 23; column 8, lines 37-67) configured to receive a user operation to reduce or increase a distance to a subject to be focused automatically; and

in response to the user operation in a case where a first subject (flower 110, figure 1, column 1, lines 25-50) and a second subject (grass 115, figure 1, column 1, lines 25-50) having a different distance from the imaging apparatus than the first subject are within an autofocus area (autofocus area 105, figure 1, column 1, lines 25-50) and the focusing operation automatically focuses on the second subject (grass 115, figure 1, column 1, lines 25-50) with the first subject (flower 110, figure 1, column 1, lines 25-50) being out of focus, the controller is operable to control the focusing operation to shift the position of the focus lens (the autofocus system judges the lens position needed to bring the background grass into focus as proper, figure 1, column 1, lines 25-50).
Bruner et al. fail to disclose wherein the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens.
However, Onazawa discloses wherein the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens (the focusing condition display is shown on the screen of the LCD 82 as a distribution graph, figures 1-3, column 3, line 60 – column 4, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al. by the teaching of Onozawa in order to let a user to visually recognize a current position of the focus lens corresponds to obtained focus evaluation value (column 3, lines 30-35).



Regarding claim 3, Onozawa discloses wherein the controller is operable to cause the display to display a pointer (bar 123, figures 2-3, column 3, line 60 – column 4, line 15) indicating a current position of the focus lens in the graph.

Regarding claim 4, Onozawa discloses wherein the controller is operable to cause the display to display a marker (bar 123, figures 2-3, column 3, line 60 – column 4, line 15) indicating a focus position detected by the focusing operation in the graph.

Regarding claim 7, Brunner et al. discloses wherein in response to the instruction given during an operation of continuously repeating the focusing operation, the controller is operable to shift the position of the focus lens and perform the focusing operation again (figure 3, column 4, lines 6-19; column 4, line 46 - column 5, line 23).

Regarding claim 8, Onozawa discloses when the focusing operation is controlled to shift the position of the focus lens with the graph being displayed on the display (figures 2, 3,column 3, line 59 – column 4, line 30), the controller updates the displayed graph to add therein an evaluation value obtained after the position of the focus lens is shifted (figures 2, 3,column 3, line 59 – column 4, line 30).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Onozawa (US 7,324,151) further in view of CHEONG et al. (US 2016/0103830).

However, CHEONG et al. discloses wherein the marker includes a thumbnail image based on the image data generated by the imager at the focus position (CHEONG et al. discloses a thumbnail corresponding to a position of the scene marker which is closest to the current pause position 110 is displayed, figures 1A-1D, 3A-3D, paragraphs [0055], [0069]-[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Brunner et al. and Onozawa by the teaching of CHEONG et al. in order to let a user to visually select a desire scene to be focus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,477,138) in view of Onozawa (US 7,324,151) further in view of Matsumoto (US 2019/0394409).
Regarding claim 5, Brunner et al. and Onozawa fail to disclose wherein
the user interface is operable to receive a user operation on the displayed graph for pointing a position of the focus lens in the displayed graph, and
the controller is operable to move the focus lens to the pointed position according to the user operation on the displayed graph.
However, Matsumoto discloses disclose wherein
the user interface (display unit 28, figures 2A, 3, paragraphs [0025], [0061]-[0071]) is operable to receive a user operation on the displayed graph (bar 305, figures 2A, 3, paragraphs [0025], [0061]-[0071]) for pointing a position of the focus lens (focus distance indicator 305 indicates a position of focus lens, figure 3, paragraphs [0025], [0071], [0075]) in the displayed graph, and
the controller is operable to move the focus lens to the pointed position according to the user operation on the displayed graph (figure 3, paragraphs [0025], [0071]-[0075]).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/15/2021